Citation Nr: 0013003	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on higher 
level of aid and attendance allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1970 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in June 1998 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant is service connection for organic brain 
syndrome due to thalamic glioma, postoperative with 
associated symptoms, rated 100 percent disabling and for 
loss of skull (burr holes), residuals of craniotomy, rated 
10 percent disabling.

2. Special monthly compensation at the l level has been in 
effect since August 7th, 1997.

3. The appellant has no additional service-connected 
disabilities.

4. The evidence of record does not demonstrate that the 
appellant's visual acuity is less than 5/200, that he is 
deaf, or has any significant impairment of his 
extremities.


CONCLUSION OF LAW

The schedular criteria for a higher level of special monthly 
compensation based upon the need for regular aid and 
attendance are not met.  38 U.S.C.A. §§ 1114(l), (o), (r)(1), 
5107 (West 1991); 38 C.F.R. § 3.350 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
special monthly compensation based on need for a higher level 
of aid and attendance is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The assertions regarding an increase 
in severity of the appellant's disabilities is deemed to 
render the claim plausible.

The record reflects that the appellant currently is receiving 
aid and attendance at the l level.  A higher level of special 
monthly compensation is payable for any of the following 
conditions:

	(1)

(i) Anatomical loss of both arms so near 
the shoulder as to prevent use of a 
prosthetic appliance;
(ii) Conditions entitling to two or more 
of the rates (no condition being 
considered twice) provided in 38 
U.S.C. § 1114(l) through (n);
(iii) Bilateral deafness rated at 60 
percent or more disabling (and the 
hearing impairment in either one or 
both ears is service connected) in 
combination with service-connected 
blindness with bilateral visual 
acuity 5/200 or less.
(iv) Service-connected total deafness in 
one ear or bilateral deafness rated 
at 40 percent or more disabling (and 
the hearing impairment in either one 
or both ears is service-connected) 
in combination with service-
connected blindness of both eyes 
having only light perception or 
less.

(2) Paraplegia.  Paralysis of both lower extremities 
together with loss of anal and bladder sphincter 
control will entitle to the maximum rate under 38 
U.S.C. 1114(o), through combination of loss of use 
of both legs and helplessness.  The requirement of 
loss of anal and bladder sphincter control is met 
even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and 
bladder training and other auxiliary measures.

(3) Combinations.  Determinations must be based on 
separate and distinct disabilities.  This requires, 
for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of 
helplessness requiring regular aid and attendance, 
the latter must be based on the need resulting from 
pathology other than that of the extremities.  If 
the loss of loss of use of two extremities or being 
permanently bedridden leaves the person helpless, 
increase is not in order on account of this 
helplessness.  Under no circumstances will the 
combing of "being permanently bedridden" and 
"being so helpless as to require regular aid and 
attendance" without separate and distinct anatomical 
loss, or loss of use, of two extremities, or 
blindness, be taken as entitling to maximum benefit.  
The fact, however, that two separate and distinct 
entitling disabilities, such as anatomical loss, or 
loss of use of both hands and both feet, result from 
a common etiological agent, for example, one injury 
or rheumatoid arthritis, will not preclude maximum 
entitlement.

(4) The maximum rate, as a result of including 
helplessness as one of the entitling multiple 
disabilities, is intended to cover, in addition to 
obvious losses and blindness, conditions such as the 
loss of use of two extremities with absolute 
deafness and nearly total blindness or with severe 
multiple injuries producing total disability outside 
the useless extremities, these conditions being 
construed as loss of use of two extremities and 
helplessness.

Review of the evidence of record reveals that on VA aid and 
attendance examination conducted in March 1998, the 
appellant's best corrected vision was better than 5/200 in 
both eyes.  Although there was some apraxia in his movements, 
his motor strength was good, and there were no contractures 
or significant muscle atrophy.  There was an action tremor 
and the appellant demonstrated some difficulty in walking; 
however, there were no spinal deformities or any significant 
functional abnormalities in his extremities.

While the testimony provided at the hearing before the 
Hearing Officer at the RO in June 1999 and the written 
statements submitted in support of the appellant's claim 
detail the appellant's daily activities and his inability to 
care for himself, there is no additional objective and 
competent evidence of record to demonstrate the presence of 
service-connected disabilities such to meet the criteria for 
the next higher level of special monthly compensation as 
summarized above.

The nature and severity of the appellant's impairments are 
acknowledged and the Board is aware of the burden which 
exists in providing care as a consequence of these 
impairments.  However, the Board is constrained in our 
actions by law and regulation and as noted above, the 
appellant's disabilities are contemplated by the current 
special monthly compensation at the l level.  In the absence 
of additional significant service-connected disability to 
include findings such as blindness, deafness and/or loss of 
use of two extremities, entitlement to a higher level of 
special monthly compensation is not warranted in this case.  






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

